Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
Claims 21-24, 26-33 and 47 are allowable. The restriction requirement for species of phosphorous-containing compounds and species of compositions, as set forth in the Office action mailed on 16 Nov. 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 16 Nov. 2018 is withdrawn-in-part with respect to the species election requirement.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Jaime Canaves on 1 July 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 25 and 34 are cancelled.
Claims 21, 26 and 33 are amended as follows:
21. (Currently amended) A method for analyzing  a pharmaceutical composition comprising at least one phosphorus containing compound having a molecular weight of at least 200 daltons, wherein the amount of the at least one phosphorus containing compound in the pharmaceutical composition is above 70% by weight,
wherein the method comprises quantifying the phosphorus containing compound together with its 
the at least one phosphorus containing compound is selected from:
(a)    a bisphosphonate or polyphosphonate;
(b)    a hexametaphosphate;
(c)    a C3-C7 cycloalkyl substituted compound with at least two -R groups wherein each -R group is -OH, -OP(O)(OH)2 or -P(O)(OH)2, and wherein at least two -R groups are independently selected from -P(O)(OH)2 and -OP(O)(OH)2 and said C3-C7 cycloalkyl is cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, or cycloheptyl;
(d)    ions or salts thereof; or,

wherein said method comprises:
1)    preparing at least one standard sample of a phosphorus containing compound to be analyzed;
2)    preparing a test sample of the composition containing the at least one phosphorus containing compound, wherein the process to prepare said sample comprises at least partially or totally dissolving said composition to form a solution or a slurry containing the compound, without any sample pretreatment apart from diluting the test sample:
3)    introducing the at least one standard sample together or sequentially with the test sample into a stream of a solvent system, wherein the solvent system is a polar solvent comprising potassium hydroxide (KOH) or a solvent mixture comprising at least one polar solvent comprising potassium hydroxide (KOH); and passing the samples through a single anion-exchange chromatography column containing 
4)    identifying the retention time and/or quantifying the intensity of the signal of the at least one phosphorus containing compound when the samples are eluted from the anion-exchange chromatography column.

21[[25]], wherein the method is used to detect and quantify any of the 

33.    (Currently amended) A process for preparing a pharmaceutical composition comprising at least one phosphorus containing compound having a molecular weight of at least 200 daltons, wherein the process comprises quantifying the compound


(a)    a bisphosphonate or polyphosphonate;
(b)    a hexametaphosphate;
(c)    a C3-C7 cycloalkyl substituted compound with at least two -R groups wherein each -R group is -OH, -OP(O)(OH)2 or -P(O)(OH)2, and wherein at least two -R groups are independently selected from -P(O)(OH)2 and -OP(O)(OH)2 and said C3-C7 cycloalkyl is cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, or cycloheptyl;
(d)    ions or salts thereof; or,
(e)    a combination thereof; and,
wherein the process comprises measuring the percentage of purity of the at least one phosphorus containing compound in [[a]]the pharmaceutical composition by a process comprising the method according to claim 21, and including the batch of pharmaceutical composition only if the percentage of purity of the at least one phosphorus containing compound is above 70% by weight.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest the combination of features recited in claim 21 (including quantifying a phosphorous-containing compound as recited in claim 21 along with impurities, with no sample pretreatment apart from dilution and use of a KOH solvent and polystyrene/divinylbenzene chromatography particles in the chromatographic separation).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 21-24, 26-33 and 47 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J YAMASAKI/             Primary Examiner, Art Unit 1657